___________

                              No. 95-1738
                              ___________


Leonard J. Richards,                *
                                    *
           Appellant,               *
                                    *
     v.                             *
                                    *
Michael O. Freeman, Hennepin        *
County Attorney; John D.            *
Tierney, Principal Assistant        *
Hennepin County Attorney; David     *
C. Brown, Assistant Hennepin        *
County Attorney; Timothy J.         *
Jayson, Assistant Hennepin          *
County Attorney; Allen L.           *
Oleisky, Judge; Kevin S. Burke,     *
Judge; Jack Marlowe Provo,          *
Hennepin County Court               *
Administrator; Jo Ann Graceyasz,*
Hennepin County Court               *
Administrator; John M. Stuart,      *
State Pubic Defender; Richard F.*   Appeal from the United States
Scherman, Chief Administrator,      * District Court for the
Board of Public Defense of the      * District of Minnesota.
State of Minnesota; Board of        *
Public Defense of the State of      *      [UNPUBLISHED]
Minnesota; State of Minnesota;      *
Arne Helge Carlson, Governor;       *
Michael A. McGrath, Treasurer;      *
Hubert H. Humphrey, III,            *
Attorney General of the State of*
Minnesota; John Gunyou,             *
Commissioner of Finance; County     *
of Hennepin; Frank William Wood,*
Commissioner of Corrections of      *
the State of Minnesota; James H.*
Bruton, Deputy Commissioner,        *
Minnesota State Department of       *
Corrections; Fredric Arnold         *
Holbeck, Warden, Minnesota          *
Correctional Facility - Oak Park*
Heights; Charles H. Jakway,         *
Associate Warden, Minnesota         *
Correctional Facility - Oak Park*
Heights; Richard L. Hagelberger,*
Due Process Supervisor,             *
Minnesota Correctional               *
Facility - Oak Park Heights;         *
Greg Smith, Casemanager,             *
Minnesota Correctional Facility      *
- Oak Park Heights; David            *
Oelrich, Casemanager, Minnesota      *
Correctional Facility - Oak Park*
Heights; Craig Oseland,              *
Casemanager, Minnesota               *
Correctional Facility - Oak Park*
Heights; Chris Esty, Casemanager*
Supervisor, Minnesota                *
Correctional Facility - Oak Park*
Heights; Otis Zanders, Program       *
Manager, Minnesota Correctional      *
Facility - Oak Park Heights;         *
James Zawacki, Program Manager,      *
Minnesota Correctional Facility *
- Oak Park Heights; Gregory          *
Thomas Carlton, M.D., Medical        *
Director, Minnesota Correctional*
Facility - Oak Park Heights;         *
Thomas Dowdle, Associate Warden,*
Minnesota Correctional Facility      *
- Oak Park Heights; Mark Freer,      *
Special Investigator, Minnesota      *
Correctional Facility - Oak Park*
Heights; David Roger Crist,          *
Associate Warden, Minnesota          *
Correctional Facility -              *
Stillwater; Dennis L. Benson,        *
Warden, Minnesota Correctional       *
Facility - Stillwater; Erik          *
William Skon, Associate Warden,      *
Minnesota Correctional Facility *
- Stillwater; John Does; Mary        *
Roes, without limitation as to       *
number,                              *
                                     *
           Appellees.                *

                                 ___________

                   Submitted:    September 6, 1996

                        Filed:   September 16, 1996
                                 ___________

Before WOLLMAN, BEAM, and HANSEN, Circuit Judges.
                               ___________




                                    -2-
PER CURIAM.


     Leonard J. Richards brought this action under 42 U.S.C.
§§ 1983, 1985, 1988, during his state criminal prosecution, seeking
injunctive and declaratory relief.       The district court1 granted
defendants' motions to dismiss and denied Richards's motion to
amend his complaint to add, inter alia, a request for damages.     We
have carefully reviewed the record, including the parties' briefs,
and conclude that the district court correctly dismissed the action
and did not abuse its discretion in denying the motion to amend.
Accordingly, we affirm the judgment of the district court.    See 8th
Cir. R. 47B.      We also deny Richards's motions to supplement the
record, as they concern issues presented in his amended complaint.


     A true copy.


              Attest:


                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
      The Honorable Paul A. Magnuson, Chief Judge, United States
District Court for the District of Minnesota.

                                   -3-